Citation Nr: 0605828	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  01-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for PTSD.  The St. 
Petersburg, Florida, RO holds jurisdiction over the veteran's 
claims file.

The veteran has offered testimony in support of his appeal at 
two hearings before the Board, which were conducted in 
Montgomery, Alabama, in August 2001, and in St. Petersburg, 
Florida, in September 2005.  Transcripts of both hearings 
have been made part of the record.  In order to ensure that 
the designated Veterans Law Judges who conducted both 
hearings participate in making the final determination, a 
panel of three Judges, including the Judges who conducted the 
hearings, has been assigned to review the appeal.  See 38 
U.S.C.A. § 7102(a), 7107(c) (West 2002). 

The Board remanded this case in November 2001 for additional 
development.  Regrettably, the Board has determined that it 
is necessary to remand the case once again for further 
development.  The case is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

At his September 2005 hearing before the Board, the veteran 
indicated that he started receiving mental health treatment 
"in the private sector" sometime in the mid-1990s and that 
he was currently receiving private psychological treatment 
from a "Dr. Lance Gall" at Psychological Consultants in 
Marianna, Florida.  A handwritten document that the veteran's 
representative submitted at that time, with a waiver of the 
veteran's right to have the RO review initially this 
evidence, shows the name of this physician to be "Lance D. 
Scalf, Ph.D.," located at 501 Bolivar St, Chattahoochee, FL 
32324.

There are no private mental health records in the claims file 
dated prior to November 1999 and it is further noted that a 
July 2000 statement from a private mental health counselor 
from Life Management Center of Northwest Florida, Inc., 
indicates that "the veteran has seen numerous therapists at 
this agency."  This statement tends to lend support to the 
veteran's current contentions of having received mental 
health treatment in the mid-1990's, presumably prior to 
November 1999.  Additionally, there are no records from Dr. 
Scalf in the veteran's claims file.  Thus, VA needs to seek 
to obtain the reported missing private medical records, as 
well as the records reflecting treatment by Dr. Scalf.

Accordingly, the Board regrettably has no other recourse but 
to remand this case once again to secure the additional 
evidence identified by the veteran, which seems to be 
pertinent to the matter on appeal.

In view of the above, this case is remanded to the RO, via 
the AMC, for the following:

1.  The RO/AMC should ask the veteran to 
identify the private mental health 
providers from whom he reportedly 
received mental health treatment in the 
mid-1990s, and to either provide copies 
of these records or authorize VA to 
secure them on his behalf.

2.  The RO/AMC should also ask the 
veteran to provide the specific dates of 
treatment received from Dr. Lance D. 
Scalf, and to either provide copies of 
the records from this psychologist or 
authorize VA to secure them on his 
behalf.

3.  Once all the above newly-identified 
evidence has been made part of the claims 
folder, the RO/AMC should re-adjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If, upon 
re-adjudication, the benefit sought on 
appeal remains denied, the RO/AMC should 
issue a supplemental statement of the 
case.  The appeal should then be returned 
to the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	Joaquín Aguayo-Pereles	Mark D. Hindin
	Veterans Law Judge	Acting Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
Lawrence M. Sullivan
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

